COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR REHEARING




Case number:       01-13-00103-CR


Style:             O.D. Van Duren, Appellant v. The State of Texas, Appellee

Type of motion:    Motion for rehearing


Party filing motion:      Appellant



It is ordered that the motion for rehearing is denied.



Judge’s signature: /s/ Jane Bland
                   Acting for the Court

Before: Justices Higley and Bland. Justice Sharp was a member of the original
panel but his term of office expired in the interim. The two remaining justices
ruled on this motion. See Tex. R. App. P. 49.3(b).


Date: January 13, 2015.